Title: To Alexander Hamilton from Oliver Whipple, 6 August 1799
From: Whipple, Oliver
To: Hamilton, Alexander


          
            Sr.
            Hampton New hampshire Augt 6th. 1799
          
          You will see by the Signature a Stranger addresses you, Tho’ not so, to your Character & Reputation. I am led to this Freedom from various Considerations—From the Amiableness of your general Character. from a Simularity of Persuits in the Professional Line, of Law—and from the honorable and generous Spirit of the Gentleman & the Soldier. Without further Preface (for Soldiers  & men of Business do not like long Speeches) I shall briefly open to you the Object of my Wishes, I have Sr. a Son, an only Son, whom the President has honour’d with a Leiutenancy in the Sixteenth Regment of Infantry composed of Newhampshire, Vermont, & Rhode Island Troops; The officers of the Regment have met, chose their Adjutant, Paymaster & Quartermaster. To make Interest for either of these, my Son paid no Attention, his Eye was, & is Still fixed on another Object. Aids, are to be appointed (as I understand) from the Line of Leiutenants, to the Generals of Brigade, (who are Strangers to me); it is therefore his Wish and Desire to be noticed in these appointments, and your friendly & generous Attention is solicited, on his Behalf to recommend him to any one of the Generals of Brigade  His Merits, and Claims are shortly these, he has had a liberal Education, has been in the Office of the Honble. Judge Howell, at Providence upwards of three Years & performed the Professional Routine for Admission at the Barr—While at College, he belonged to a military Company of Cadets Scholars and the whole Time he was at Providence, he ingaged in an independant Company of Cadets, by whom he was unanimously chosen thier Leiutenant with the Rank of Major, he has great Taste & Judgment in the belle Letters and in drawing, & is not excelled by any of his Years, & will be twenty four Years of Age next September; He only asked for a Leiutenancy & had it, General Knox was pleased to say “that it was his Modessty prevented him from a Captaincy, which he  might have obtained, had his military Tallents, and others been known, at the Time of appointment” Joined to these, he is a Gentleman & has the genuine Spirit of a Soldier—The Pleasures of domestic Life have but few Charms for him in Comparisson of the persuit of Arms, and the dull Round of official & even lucretive Imployment he readily quits for the Honour to serve & defend his Country—Tho’ these are Traits given by a Father, of a Son, yet they are evidenced here; by all that know him—He feels much mortified, that Three of his Classmates, are appointed Captains when he considers the little Knowledge they have of military affairs, and on whom he always looked down, when his own Modesty led him to be humble in his Request. But Sr. if ever you have an Oppertunity to see him, You will be pleased with him as a Soldier and a Gentleman of Taste, & strict Honour—I understand that Capt. Ellery of the same Regment, a native of Newport is an assistant with you, I believe my Son has some Acquaintance with him, we are all Natives of Rhode Island State, and feel some Degree of Pride that it has produced some able military Characters in our late revolutionary Warr. With pleasing Hopes, I solicit your Attention on my Son’s Behalf, and your Friendship will ever demand Acknowledgements animated with every possible Sentiment of Esteem & Respect, from your most obedt and very humble Servt. 
          
            Oliver Whipple
          
          General Hamilton,
          
            PS. a Line from you on the Subject, communicating the Names of the Generals of Brigade will be gratefully recived—
          
        